         Case 2:18-cv-01650-PLD Document 33 Filed 05/24/21 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

AMIR S. FERGUSON,                             )
                                              )
                       Petitioner,            )       Civil Action No. 2:18-cv-1650
                                              )
               v.                             )
                                              )       Magistrate Judge Patricia L. Dodge
J. LUTHER, et al.,                            )
                                              )
                       Respondents.           )


                                       MEMORANDUM

       Pending before the Court 1 is the amended petition for a writ of habeas corpus filed by state

prisoner Amir S. Ferguson (“Petitioner”) pursuant to 28 U.S.C. § 2254. (ECF No. 26.) For the

reasons set forth below, the Court will deny the amended petition because each of Petitioner’s

claims are procedurally defaulted and will deny a certificate of appealability.

I.     Relevant Background 2

       Petitioner is serving a life sentence on a second-degree murder conviction imposed by the

Court of Common Pleas of Allegheny County in his criminal case at CP-02-CR-12295-2010. In

that case, the Commonwealth charged Petitioner with one count of criminal homicide; three counts

of attempted homicide; three counts of aggravated assault of a law enforcement officer; five counts

of aggravated assault; one count of robbery; one count of burglary; one count of carrying a firearm

without a license; four counts of recklessly endangering another person; and one count of

conspiracy to commit robbery. These charges were filed after an incident, described below, in



1
 In accordance with the provisions of 28 U.S.C. § 636(c)(1), the parties voluntarily consented to
have a U.S. Magistrate Judge conduct proceedings in this case, including entry of a final judgment.

2
 Respondents electronically filed as exhibits to their original answer (ECF No. 12) the relevant
parts of the state court record. They have also submitted a hard copy of the state court record.
                                                  1
         Case 2:18-cv-01650-PLD Document 33 Filed 05/24/21 Page 2 of 14




which Petitioner and his co-defendants, Tyree Gaines and Richard Woodward, broke into a home

to steal drugs and money. Arika Hainesworth was shot and killed during the course of this criminal

episode and several other individuals were injured.

       The joint trial for Petitioner and his co-defendants commenced on August 29, 2011.

Attorney Randall H. McKinney (“trial counsel”) represented Petitioner. The trial court, in the

Appellate Rule 1925(a) opinion is issued after Petitioner filed a direct appeal, summarized the

evidence introduced at the trial as follows: 3

               The evidence presented at trial established that Arika Hainesworth and her
       four (4) year old son, K, lived at [home address] in the City of Pittsburgh.
       Ms. Hainesworth’s boyfriend, Anthony Lemon, stayed at the house occasionally,
       but was known to keep drugs and money in the house.
               In the early morning hours of July 11, 2010, [Petitioner], along with two
       other men, co-Defendants Tyree Gaines and Richard Woodward, broke into
       Hainesworth’s residence for the purpose of stealing the drugs and money they knew
       to be in the house. The three (3) men initially approached the front door and
       knocked, then left. Hainesworth, who was at home watching movies with her
       friends and son, looked out of the peep-hole in the door and saw the men wearing
       black clothing and scarves over their faces. She called another friend, Terry
       Johnson, who had just left, and asked him to look around the area. Johnson did not
       see anyone and returned to Hainesworth’s residence.
               Approximately fifteen minutes later, the three men knocked again. This
       time Johnson looked out the peep-hole and after seeing the three (3) men, he
       instructed everyone to go upstairs and hide and to call the police. The group hid in
       K’s room, some inside the closet and some behind the bed. Hainesworth was on the
       phone with 911 when the men broke the front door down and entered the house.
       The men searched the downstairs level of the home, but were unable to find the
       drugs and money. Two (2) of the men went upstairs and broke down the door of
       the bedroom where everyone was hiding. They demanded that Hainesworth tell
       them where the drugs and money were, and when she did not, they grabbed K, put
       the gun to his head and asked him where the items were. K directed them to an air
       vent, where they found some money. They then let K go, but put the gun to
       Hainesworth’s head and forced her to take them to the drugs. Hainesworth and the
       men went downstairs, when [Petitioner], who had been standing by the patio door
       with an assault rifle, yelled that the police had arrived. The men ran upstairs.
               [Petitioner] then fired a shot out the window at the police and the officers
       returned fire. Downstairs, City of Pittsburgh Police Officer Steven Sywyj had


3
 The state courts redacted the full name of Hainesworth’s son in their opinions and referred to
him only by his first initial, “K”.
                                                 2
         Case 2:18-cv-01650-PLD Document 33 Filed 05/24/21 Page 3 of 14




       entered the house in pursuit of the men. He encountered Hainesworth and told her
       to get out of the house. As she fled, she was hit with a bullet fired from the house.
       Johnson came out of the room in an attempt to find and aid Hainesworth and was
       shot in the hand. Eventually, the [Petitioner] and Gaines jumped out of upstairs
       windows and were able to escape the police, but both were apprehended several
       days later. Woodward was shot while trying to escape and was apprehended at the
       scene.

(Resp’s Ex. 11, Trial Ct. Op., ECF No. 12-1 at pp. 91-92.)

       The trial court granted Petitioner’s motion for judgment of acquittal as to first-degree

murder and as to two charges of aggravated assault. At the conclusion of the trial, the jury

convicted Petitioner and his co-defendants of second-degree murder and on the numerous other

charges pending against them.

       The trial court sentenced Petitioner on December 13, 2011 to a term of life imprisonment

without parole on the second-degree murder conviction. It did not assess any further penalty on

the other convictions. (Resp’s Ex. 3, ECF No. 12-1 at pp. 33.)

       Petitioner did not initially file a post-sentence motion or a direct appeal. However, the trial

court later reinstated his post-sentence and direct appeal rights nunc pro tunc and appointed

Attorney Scott Coffey (“direct appeal counsel”) to represent him. (Resp’s Ex. 6, ECF No. 12-1 at

p. 66.) Petitioner then filed a counseled post-sentence motion. After the trial court denied that

motion, Petitioner filed a counseled direct appeal to the Superior Court of Pennsylvania, in which

he raised the following two claims:

       1. The trial court erred in denying his post-sentence motion because the jury’s
       verdict that he was guilty of second-degree murder was against the weight of the
       evidence “since the mere presence of his DNA on the gun that likely fired the fatal
       bullet, without any other supporting evidence that he fired that shot (he could have
       handled or possessed that gun after the person firing at the second story window
       abandoned the gun), shocks one’s sense of justice?”

       2. The trial court erred in denying his post-sentence motion since the evidence was
       insufficient to support his convictions of three counts of attempted homicide
       (Officers Sywyj, Vinansky & Copenhaver) and three counts of aggravated assault


                                                 3
         Case 2:18-cv-01650-PLD Document 33 Filed 05/24/21 Page 4 of 14




       (Officers Sywyj, Vinansky & Copenhaver) “since there was no evidence adduced
       at trial that [Petitioner] fired, or attempted to fire, a shot at any of the officers?”

(Resp’s Ex. 12, ECF No. 12-1 at p. 100.)

       The Superior Court affirmed Petitioner’s judgment of sentence in Commonwealth v.

Ferguson, No. 538 WDA 2013, slip op. (Pa. Super. Ct. Jan. 15, 2014) (“Ferguson I”) (Resp’s

Ex. 14, ECF No. 12-1 at pp. 171-77.) It denied both of Petitioner’s claims on the merits, holding:

       [Petitioner] argues that he was entitled to post-sentence relief because the evidence
       adduced in support of his convictions for attempted homicide, assault against law
       enforcement officers, and aggravated assault was insufficient as there was no
       evidence that [he] fired, or attempted to fire, a shot at any of the officers.
                ---
                In this case, the trial court concluded that the evidence was sufficient to
       support [Petitioner’s] convictions. The court reasoned that [Petitioner] “agreed and
       conspired with Woodward and Gaines to rob [Hainesworth’s] house of drugs and
       money.” Trial Court Opinion, 7/11/13, at 4. [Petitioner] also “took action in
       furtherance of the conspiracy,” including invading [Hainesworth’s] home with
       Woodward and Gaines, assisting them in their search for money and contraband,
       and serving as an armed lookout. See id. During the course of this criminal episode,
       [Johnson] received a gunshot wound, [Hainsworth] was fatally wounded, and
       several shots were fired at officers who responded to the scene, including Officers
       Sywyj, Vinansky, and Copenhaver.
                The trial court also determined that [Petitioner] never withdrew from the
       conspiracy. Hence, [Petitioner], as a participant in the conspiracy, was criminally
       liable for the actions of his co-conspirators committed in furtherance of the charged
       criminal enterprise, regardless of whether he acted as a principal in committing the
       underlying offense(s). Id. at 4-5, citing Commonwealth v. Lambert, 795 A.2d 1010,
       1016 (Pa. Super. Ct. 2002), appeal denied, 805 A.2d 521 (Pa. 2002). The trial
       court’s conclusions find ample support in the record and are free of legal error.
       Hence, the trial court correctly denied post-sentence relief predicated on
       [Petitioner’s] sufficiency challenge.
                [Petitioner also] challenges the weight of the evidence offered in support of
       his conviction for second-degree murder. Here, [Petitioner] claims that he was
       entitled to post-sentence relief because his conviction was against the weight of the
       evidence as the Commonwealth proved only that his DNA was present on the gun
       that likely fired the fatal bullet but failed to prove that he actually fired the shot that
       killed the victim.
                ---
                The trial court concluded, in large part based upon its sufficiency analysis,
       that the weight of the evidence supported [Petitioner’s] convictions and that the
       verdict did not shock one’s sense of justice. See Trial Court Opinion, 7/11/13, at 6.
       Based on our independent review of the parties’ submissions, the trial court’s
       opinion, and the certified record, we discern no abuse of discretion in the trial
                                                   4
         Case 2:18-cv-01650-PLD Document 33 Filed 05/24/21 Page 5 of 14




       court’s conclusions. Hence, we conclude that [Petitioner’s] weight claim merits no
       relief.

(Resp’s Ex. 14, Ferguson I, ECF No. 12-1 at pp. 175-77.)

       The Supreme Court of Pennsylvania denied a petition for allowance of appeal on

June 11, 2014. Petitioner did not file a petition for a writ of certiorari with the United States

Supreme Court.

       In May 2015, Petitioner filed a pro se motion for for collateral relief under Pennsylvania’s

Post Conviction Relief Act (“PCRA”). (Resp’s Ex. 19, ECF No. 12-1 at pp. 208-16.) The trial

court (now the “PCRA court”) appointed Attorney Suzanne M. Swan (“PCRA counsel”) to

represent him. In his counseled PCRA motion, Petitioner raised the following two claims:

       1. Trial counsel was ineffective for conceding during closing argument that
       Petitioner was a co-conspirator and/or an accomplice in the robbery, and that he
       shot the victim while attempting to flee after the robbery.

       2. Trial counsel was ineffective for failing to object to or request an immediate
       curative instruction when Detective Sherwood commented on Petitioner’s silence
       in the face of incriminating evidence (a sweatshirt that had an ironed on photograph
       of Petitioner and co-defendant Gaines holding weapons).

(Resp’s Ex. 18, ECF No. 12-1 at pp. 217-31.)

       Ineffective assistance of counsel claims are governed by the familiar standard set forth by

the Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984). To prevail on a claim of

ineffective assistance under Strickland, the petitioner has the burden of establishing that “counsel’s

representation fell below an objective standard of reasonableness.” 466 U.S. at 688. Strickland

also requires that the petitioner demonstrate that he was prejudiced by his trial counsel’s alleged

deficient performance. This places the burden on the petitioner to establish “that there is a




                                                  5
         Case 2:18-cv-01650-PLD Document 33 Filed 05/24/21 Page 6 of 14




reasonable probability that, but for counsel’s unprofessional errors,” the result of his trial “would

have been different.” Strickland, 466 U.S. at 694. 4

       The PCRA court determined that no hearing was required and it denied Petitioner’s request

for post-conviction relief. (Resp’s Ex. 23, ECF No. 12-1 at pp. 267-68.) Petitioner filed a counseled

appeal to the Superior Court. The PCRA court then issued its Appellate Rule 1925(a) opinion

explaining why each of Petitioner’s claims lacked merit. (Resp’s Ex. 26, ECF No. 12-1 at pp. 277-

89.)

       The Superior Court affirmed the PCRA court’s decision in Commonwealth v. Ferguson,

No. 537 WDA 2017, slip op. (Pa. Super. Ct. May 14, 2018) (“Ferguson II”) (Resp’s Ex. 29, ECF

No. 12-1 at pp. 345-56). It denied both of Petitioner’s claims on the merits, holding that Petitioner

did not show that the actions of trial counsel prejudiced him. (Id. at pp. 350-56).

       Specifically, in denying Petitioner’s first claim of ineffective assistance, the Superior Court

adopted the PCRA court’s disposition of the issue. The PCRA court had explained that this claim

had no merit because: (1) Petitioner admitted to being present at the scene and involved in the

robbery and (2) analysis of the fatal bullet removed from the victim showed that it came from a

gun with Petitioner’s DNA on it. The PCRA court had further explained that, given the evidence,

a conviction for murder was certain and the only uncertainty was the degree of culpability (whether




4
 Pennsylvania courts typically articulate Strickland’s standard in three parts, while federal courts
set it out in two. The legal evaluation is the same, and the differences merely reflect a stylistic
choice on the part of state courts. See, e.g. Commonwealth. v. Mitchell, 105 A.3d 1257, 1266 (Pa.
2014) (“this Court has divided [Strickland’s] performance component into sub-parts dealing with
arguable merit and reasonable strategy. Appellant must, therefore, show that: the underlying legal
claim has arguable merit; counsel had no reasonable basis for his act or omission; and Appellant
suffered prejudice as a result.”); Commonwealth v. Sepulveda, 55 A.3d 1108, 1117-18 (Pa. 2012)
(“In order to obtain relief on a claim of ineffectiveness, a PCRA petitioner must satisfy the
performance and prejudice test set forth in Strickland[.]”).
                                                 6
         Case 2:18-cv-01650-PLD Document 33 Filed 05/24/21 Page 7 of 14




the jury would convict Petitioner of second or third degree murder). 5 Thus, trial counsel’s strategy

in closing arguments was to portray Petitioner as shooting the victim recklessly (third-degree

murder) as opposed to doing so in furtherance of an underlying felony (second-degree murder).

The Superior Court agreed with the PCRA court that, “[g]iven the overwhelming forensic evidence

placing [Petitioner] at the scene and identifying him as the shooter,” Petitioner failed to establish

that he was prejudiced by his counsel’s chosen strategy. (Id. at pp. 350-52; Resp’s Ex. 26, PCRA

Ct. Op., ECF No. 12-1 at pp. 282-83.)

        With respect to Petitioner’s second claim of ineffective assistance, the specific exchange

at issue occurred during cross-examination of Detective Sherwood, when Gaines’ attorney

highlighted the fact that the Commonwealth could not authenticate the photograph on the

sweatshirt that depicted Petitioner and Gaines holding weapons:

        Q. [Gaines’ counsel]: The only thing factually in this case that photo proves is that
        presumptively [Petitioner], despite what he told detectives when he gave them a
        statement, knew Tyree Gaines, right?

        A. If we go by everything else you just asked me, no. They could have been photo-
        shopped together.

        Q. Exactly.

        A. Yeah, I mean—

        Q. So there is no authentication whatsoever of this photograph; is there?

        A. Not unless [Gaines] or [Petitioner] want to do that.

(Trial Tr., 8/31/11, at p. 517.)




5
 Under Pennsylvania law, the mandatory sentence for a conviction of second-degree murder is life
in prison, while the maximum term that can be imposed on a conviction of third-degree murder is
twenty to forty years in prison. 18 Pa. Cons. Stat. §§ 2501, 1102.
                                                 7
         Case 2:18-cv-01650-PLD Document 33 Filed 05/24/21 Page 8 of 14




       Petitioner argued to the Superior Court that Detective Sherwood’s final comment

impermissibly called attention to his failure to testify. Therefore, he contended, trial counsel should

have objected or requested an immediate curative instruction.

       The Superior Court, adopting the PCRA court’s disposition, held that the detective’s

response was: (1) at least in part purposely elicited by Gaines’ counsel and (2) designed to elicit

the very response that was provided, i.e., that the photograph on the sweatshirt did not establish

that Petitioner and Gaines knew each other because it could have been photoshopped, and that the

Commonwealth could not, in fact, authenticate the picture. (Resp’s Ex. 29, Ferguson II, ECF No.

12-1 at p. 354) (“In other words, Detective Sherwood’s response was favorable to [Petitioner], as

she discounted the evidentiary value of the photograph”). The Superior Court further reasoned that

the detective’s comment was not made in a context that would suggest that Petitioner’s silence was

a tacit admission of guilt. It also held that the Commonwealth did not solicit, repeat, or highlight

the detective’s comment in any way. (Id. at pp. 354-55.)

       “Thus,” the Superior Court held, “the sole reference to [Petitioner’s] decision not to testify

at trial was limited to Detective Sherwood’s brief comment about how the photographs could be

authenticated.” (Id. at p. 354.) The Superior Court determined that, given the strength of the

evidence against Petitioner and the minimal effect the detective’s comments could have had on the

verdict, Petitioner failed to prove that he was prejudiced by counsel’s lack of objection. (Id. at

p. 355) (“Our review discloses that the jury was presented with a taped statement made to police

by [Petitioner], wherein he admitted that he was at [the victim’s] house with a gun to extort drugs.

Additionally, [Petitioner’s] blood was found on the .9 mm Glock from which ballistics established

the fatal bullet was shot. We conclude that ample proof was presented to convict [Petitioner],

effectively neutralizing any minimal prejudicial effect from the detective’s improper comment.”)



                                                  8
         Case 2:18-cv-01650-PLD Document 33 Filed 05/24/21 Page 9 of 14




       After the Superior Court issued Ferguson II Petitioner filed a counseled petition for

allowance of appeal with the Supreme Court of Pennsylvania, which was denied on

October 15, 2018. (Resp’s Ex. 33, ECF No. 12-1 at p. 395.) Petitioner then filed with the Supreme

Court of Pennsylvania a pro se “application of extraordinary relief” in which he asserted, without

further explanation, that his incarceration was unconstitutional because evidence that should have

been excluded was introduced at trial. (Resp’s Ex. 34, ECF No. 12-1 at pp. 396-98.) The Supreme

Court summarily denied that application in a one-sentence order dated February 15, 2019. (Resp’s

Ex. 37, ECF No. 28-1.)

       In the meantime, in December 2018 Petitioner commenced this federal habeas case by

filing a petition for a writ of habeas corpus. (ECF No. 1.) In his original petition, he raised four

claims titled “ineffective assistance of counsel,” “abuse of discretion by trial court,” “malicious

prosecution,” and “judicial misconduct.” Petitioner followed those titles only with strings of

citations to United States Supreme Court cases. Nowhere in his petition did he identify what his

specific claims were. (Id. at pp. 4-10.)

       In their answer to the original petition (ECF No. 12), Respondents asserted that Petitioner’s

claims were so vague that he failed to meet the pleading requirements under Rule 2(c) of the Rules

Governing Section 2254 Cases in the United States District Courts. 6 They further asserted that any

claim that Petitioner did not raise to the Superior Court in either his direct or PCRA appeal was

procedurally defaulted.




6
  Rule 2(c) of the Rules Governing Section 2254 Cases in the United States District Courts requires
that a habeas petition must “specify all the grounds for relief available to the petitioner” and “state
the facts supporting each ground.” Merely asserting legal conclusions does not fulfill the
requirements of Rule 2(c). Mayle v. Felix, 545 U.S. 644 (2005).
                                                  9
        Case 2:18-cv-01650-PLD Document 33 Filed 05/24/21 Page 10 of 14




       This Court subsequently granted Petitioner’s motion to file an amended petition. (See ECF

Nos. 21, 22, 26.) In July 2020, Petitioner filed the instant amended petition (ECF No. 26), which

is his operative pleading. He raises the following three claims for relief:

       Claim One:

       Trial counsel was ineffective because he failed to: (a) investigate and interview
       Petitioner’s requested witnesses; (b) strategize or develop an effective legal
       defense; or (c) make “a significant objection to any of the multiple deviations of
       law during the trial”; and

       Direct appeal counsel was ineffective because he “didn’t raise all reversal claims
       such as the bad jury instructions.”

       Claim Two:

       The trial court erred when it: (a) “permitted inadmissible information as evidence
       obtained unconstitutionally, and in violation of…Petitioner’s right to due process
       and equal protection under our laws”; (b) “misled the jury regarding elements of
       crimes while usurping jurisdiction not delegated to it by the Information filed by
       the D.A.’s Office”; and (c) imposing an illegal sentence of imprisonment;

       Claim Three:

       The prosecution engaged in misconduct because the “assistant district attorney
       assigned to prosecute this matter knowingly, willfully, and illegally, introduced an
       item as evidence which was not only obtained illegally but it also didn’t allow
       [Petitioner’s] attorney with the opportunity to examine the authenticity of it, but
       presented it as it was clearly explained to me, and verified through Lexis Nexis.”

(Id. at pp. 5-8). Petitioner does not provide any further factual support for, or explanation of, his

claims. For example, he does not identify: the individuals trial counsel failed to interview or call

as defense witnesses; which part of the jury instruction was allegedly incorrect; which claims direct

appeal counsel should have raised on appeal; what evidence the trial court permitted to be admitted

in violation of his rights; how his sentence was illegal; or what was the allegedly illegally obtained

evidence introduced by the assistant prosecutor.

       In their answer (ECF No. 28) to the amended petition, Respondents contend that Petitioner

procedurally defaulted any claim he did not also raise to the Superior Court on direct appeal or in

                                                 10
            Case 2:18-cv-01650-PLD Document 33 Filed 05/24/21 Page 11 of 14




his PCRA proceeding. They also point out that Petitioner failed to state facts that would support

his claims for relief or offer any evidence or proof to support his allegations.

        After Respondents filed their answer, Petitioner filed a motion for an extension to file a

reply. (ECF No. 29.) The Court granted his motion and ordered that his reply was due by

November 23, 2020. (ECF No. 30.) Petitioner did not file a reply or request another extension to

file one.

II.     Discussion

        The “exhaustion doctrine” requires that a state prisoner raise his federal constitutional

claims in state court through the proper procedures before he litigates them in a federal habeas

petition. See, e.g., Lambert v. Blackwell, 134 F.3d 506, 513 (3d Cir. 1997). It is “grounded in

principles of comity; in a federal system, the States should have the first opportunity to address

and correct alleged violations of state prisoner’s federal rights.” Coleman v. Thompson, 501 U.S.

722, 731 (1991). It “is designed to give the state courts a full and fair opportunity to resolve federal

constitutional claims before those claims are presented to the federal courts[.]” O’Sullivan v.

Boerckel, 526 U.S. 838, 845 (1999).

        Importantly, the Supreme Court has held that a petitioner must have “invoke[d] one

complete round of the State’s established appellate review process[,]” in order to satisfy the

exhaustion requirement. Id. In Pennsylvania, this requirement means that a petitioner in a non-

capital case such as this one must have first presented every federal constitutional claim raised in

his federal habeas petition to the Superior Court either on direct or PCRA appeal. See, e.g.,

Lambert v. Blackwell, 387 F.3d 210, 233-34 (3d Cir. 2004).

        The doctrine of procedural default, like the doctrine of exhaustion, is “grounded in

concerns of comity and federalism,” Coleman, 501 U.S. at 730. It provides that a Pennsylvania



                                                  11
        Case 2:18-cv-01650-PLD Document 33 Filed 05/24/21 Page 12 of 14




state prisoner in a non-capital case defaults a federal habeas claim if he: (1) failed to present it to

the Superior Court and he cannot do so now because the state courts would decline to address the

claim on the merits as state procedural rules (such as, for example, the state’s waiver rules or the

PCRA’s one-year statute of limitations) bar such consideration; or (2) failed to comply with a state

procedural rule when he presented the claim to the state court, and for that reason the Superior

Court declined to address the federal claim on the merits. See, e.g., Edwards v. Carpenter, 529

U.S. 446, 451 (2000); O’Sullivan v. Boerckel, 526 U.S. 838, 851-56 (1999) (Stevens, J. dissenting)

(describing the history of the procedural default doctrine); Wainwright v. Sykes, 433 U.S. 72

(1977); Lines v. Larkins, 208 F.3d 153, 162-69 (3d Cir. 2000).

       The first scenario is what has occurred here. Petitioner did not properly exhaust any of the

claims he raised in the amended petition because he did not raise them to the Superior Court in

either his direct or PCRA appeal. Because he cannot return to state court and now attempt to litigate

his claims because they would be barred by state waiver rules and also by the PCRA’s one-year

statute of limitations, he has procedurally defaulted each of his claims.

       A petitioner may avoid the default of a claim by demonstrating “cause for the default and

actual prejudice as a result of the alleged violation of federal law[.]” Coleman, 501 U.S. at 750.

“‘Cause’ under the cause and prejudice test must be something external to the petitioner, something

that cannot fairly be attributed to him[.]” Id. at 753 (emphasis in original). Petitioner does not

invoke the “cause” and “actual prejudice” exception to the procedural default doctrine. 7



7
  For example, Petitioner does not allege that PCRA counsel was ineffective for failing to raise
any of the ineffective-assistance-of-trial-counsel claims he raised in Claim One. See Martinez v.
Ryan, 566 U.S. 1 (2012) (creating a narrow exception to the general rule that a petitioner cannot
rely upon PCRA counsel’s ineffectiveness to establish the “cause” necessary to overcome the
default of a federal habeas claim; permitting a petitioner to overcome the default of a claims of
trial counsel’s ineffectiveness if he demonstrates that: (1) the claim is “substantial” and (2) he
Footnote continue on next page…
                                                  12
         Case 2:18-cv-01650-PLD Document 33 Filed 05/24/21 Page 13 of 14




        A petitioner may also avoid the default of a claim by demonstrating that the federal habeas

court’s failure to consider it will result in a fundamental miscarriage of justice. Coleman, 501 U.S.

at 750. This type of “gateway” actual innocence claim requires evidence of “actual innocence”

that is “so strong that a court cannot have confidence in the outcome of the trial unless the court is

also satisfied that the trial was free of nonharmless constitutional error[.]” Schlup v. Delo, 513 U.S.

298, 316 (1995); see, e.g., Reeves v. Fayette, SCI, 897 F.3d 154, 157 (3d Cir. 2018). The Supreme

Court has cautioned that “tenable actual-innocence gateway pleas are rare[,]” McQuiggin v.

Perkins, 569 U.S. 383, 386 (2013), and that “[t]he gateway should open only when a petition

presents ‘evidence of innocence so strong that a court cannot have confidence in the outcome of

the trial unless the court is also satisfied that the trial was free of nonharmless constitutional error.’”

Id. at 401 (quoting Schlup, 513 U.S. at 316). This is not one of those rare cases where the actual-

innocence gateway would apply.

        Based upon all of the foregoing, Petitioner has procedurally defaulted each of the claims

he raised in his amended petition and they are denied for that reason. 8




either had no PCRA counsel or PCRA counsel was ineffective within the meaning of Strickland
for failing to raise the claim to the PCRA court); see also Davila v. Davis, 137 S. Ct. 2058, 2062
(2017) (the holding in Martinez is limited to defaulted claims asserting that trial counsel was
ineffective and does not apply to any other type of defaulted claim).
8
  Respondents state that if in Claim One Petitioner attempted to bring a claim of trial counsel’s
ineffectiveness that he also raised in his PCRA proceeding, the Court should deny that claim on
the merits. The Court does not read Claim One as bringing either of the claims Petitioner raised in
his PCRA proceeding. However, the Court further notes that because the Superior Court denied
those claims on the merits, the Antiterrorism and Effective Death Penalty Act’s (“AEDPA’s”)
deferential standard of review, codified at 28 U.S.C. § 2254(d), would apply to this Court’s review
of them. The Superior Court’s adjudication withstands AEDPA’s standard of review because
Petitioner did not demonstrate that its decision was “contrary to, or involved an unreasonable
application of” Strickland, or that it “was based on an unreasonable determination of the facts in
light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(1), (2).

                                                    13
        Case 2:18-cv-01650-PLD Document 33 Filed 05/24/21 Page 14 of 14




III.    Certificate of Appealability

        AEDPA codified standards governing the issuance of a certificate of appealability for

appellate review of a district court’s disposition of a habeas petition. It provides that “[u]nless a

circuit justice or judge issues a certificate of appealability, an appeal may not be taken to the court

of appeals from…the final order in a habeas corpus proceeding in which the detention complained

of arises out of process issued by a State court[.]” 28 U.S.C. § 2253(c)(1)(A). It also provides that

“[a] certificate of appealability may issue...only if the applicant has made a substantial showing of

the denial of a constitutional right.” Id. § 2253(c)(2).

        “When the district court denies a habeas petition on procedural grounds without reaching

the prisoner’s underlying constitutional claim, a [certificate of appealability] should issue when

the prisoner shows, at least, that jurists of reason would find it debatable whether the petition states

a valid claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,

484 (2000). Applying that standard here, jurists of reason would not find it debatable whether each

of Petitioner’s claims should be denied because they are procedurally defaulted. Accordingly, the

Court will not issue a certificate of appealability on any of Petitioner’s grounds for relief.

IV.     Conclusion

        Based upon the foregoing, the Court will deny the amended petition (ECF No. 26) and will

deny a certificate of appealability.

        An appropriate Order follows.

                                                        /s/ Patricia L. Dodge
Date: May 24 , 2021                                     PATRICIA L. DODGE
                                                        United States Magistrate Judge




                                                  14
